Citation Nr: 1728026	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for headaches prior to October 20, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953 and from April 1964 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the Board in December 2010.  A hearing transcript is associated with the claims file.  The Board previously remanded this claim in July 2010, January 2011, July 2011, and February 2016 and denied the claim in September 2016.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  In May 2017, the Court granted a Joint Motion for Remand returning the headache issue to the Board.  The Court's order did not disturb the other determinations made by the Board in its September 2016 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a rating for headaches after October 20, 2014, and a total disability based on individual unemployability were previously remanded by the Board, have not returned to the Board, and will be addressed in a later decision.


FINDINGS OF FACT

1. Prior to October 20, 2014, the evidence did not show headaches with characteristic prostrating attacks.

2. The weight of the evidence is against finding that fainting episodes are related to or part of the Veteran's headache disability.



CONCLUSION OF LAW

The criteria for a compensable rating for headaches prior to October 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In April 2009, the RO sent the Veteran a letter providing notice that satisfied the VA's requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's TBI and headache disabilities in May 2009, March 2011, February 2012, April 2013, and May 2015.  There is no assertion or indication that the examinations and opinions were inadequate.  Rather, the examiners recorded the subjective symptoms and objective observations and addressed the rating criteria.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) re-adjudicated the claim.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

The Joint Motion for Remand asserts that the Board failed to provide sufficient reasons and bases for why the Veteran's passing out episodes cannot be considered prostrating attacks for a higher headache rating.  The Board will address that contention herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, when analyzing residuals of a TBI, if the disability manifests in two (or more) different disabilities, then two (or more) separate ratings should be assigned.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); Smith v. Nicholson, 19 Vet. App. 63 (2005); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.124a.

The Veteran is competent to give evidence of symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The evidence shows headaches associated with traumatic brain injury, which have been rated separately under Diagnostic Code (DC) 8100.  See 38 C.F.R. § 4.124a, DC 8045.  Diagnostic Code 8100 addresses migraines and provides for a 10 percent rating for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  Less frequent prostrating attacks receive a non-compensable rating.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months and a maximum, 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

After a review of the record, the Board finds that the criteria for a compensable rating for headaches prior to October 20, 2014, have not been met.  See 38 C.F.R. § 4.124a, DC 8100.

Prior to October 20, 2014, the evidence does not show headaches with prostrating attacks.  The May 2009 examiner recorded daily tension-type headaches with medication and occasional nausea but that the Veteran was functional during a headache and had no photophobia or phonophobia.  During the Board hearing, the Veteran reported having "migraines" two to three times per week and that when headaches got really bad, he passed out.  The March 2011 examiner noted headaches with throbbing pain lasting 10 to 12 hours and occurring two to three times per week with nausea but no vomiting.  The examiner found that the headaches were not prostrating and that ordinary activity was possible.  The Veteran was not on continuous medication but took medications as needed,.  The February 2012 examiner diagnosed posttraumatic headaches and noted pulsating headaches three to four times per week without nausea, photophobia, or phonophobia.  The examiner did not find evidence of migraine or non-migraine prostrating attacks.  The April 2013 examiner recorded pulsating or throbbing head pain on both sides with nausea and vomiting but did not find evidence of migraine or non-migraine prostrating attacks.  

The multiple examiners did not document prostrating attacks, which are required for a compensable rating under Diagnostic Code 8100.  The 2009 and 2011 examiner specifically noted that the Veteran experienced pain but functional activity was possible during a headache.  The Veteran did not report during this period that he was unable to function during headaches.  An undated and unsigned letter was associated with the claims file in August 2011.  The letter reads that the author believes that the Veteran's headaches should be evaluated 30 percent disabling.  This letter is not probative to the Veteran's disability rating because it cannot be authenticated; it is unknown by whom the letter was written or whether that person was a healthcare provider.  

In the Joint Motion for Remand, the Veteran's attorney asserted that his reported fainting spells should be considered as prostrating attacks, which are productive of severe economic inadaptability and the 50 percent criteria, is appropriate.  The record shows complaints of and treatment for dizzy spells and loss of consciousness.  As noted, the Veteran testified that when the headaches got really bad, he had passing out episodes.  He reported that he was treated for a possible seizure disorder.  Indeed, private treatment records show that he was given seizure medication.  VA treatment records also note outside treatment for possible seizures.  

Nevertheless, the evidence shows that these syncope episodes are not neurologic in origin and therefore cannot be considered a symptom of headaches for rating purposes.  When the Veteran sought treatment for fainting spells in December 2009, the provider noted that he was being seen by a community cardiologist.  After reviewing a CT scan, a private provider in March 2011 gave an assessment of recurrent episodic loss of consciousness.  Included with that private assessment is literature on syncope as secondary to heart problems.  In March and April 2011, the Veteran and his wife wrote that he had episodes where he passed out and was incontinent of urine when his blood pressure was "dangerously high."  During April 2012 VA treatment, the Veteran reported that his doctor was not sure if he had a seizure disorder and after going off the seizure medication, he had not had any more episodes of passing out.   

The February 2012 examiner wrote that although there was no etiology for syncope episodes, seizures had been ruled out by treating providers and these symptoms could not be related to traumatic brain injury because they began much later.  Traumatic brain injury is the recognized etiology for the Veteran's headaches.  The May 2015 examiner noted the Veteran's extensive cardiac history, 10 to 15 episodes of passing out, and that no neurologic cause was found for those episodes.  The March 2011 and February 2012 examiners and March 2011 private provider noted that episodes often accompanied severe headaches.  Although they noted a temporal correlation, none of the examiners identified the headaches as the cause of the episodes or discussed the fainting episodes as a symptom of headaches.  Instead, the examiners noted no neurologic cause for the episodes and found no objective evidence of prostrating attacks.  The May 2015 examiner wrote that headaches were non-disabling and caused no functional impairment.  

After consideration, the Board finds that the weight of the evidence is against finding that passing out episodes are related to or part of the headache disability.  Other than the temporal relationship of headaches and passing out, there is no lay or medical evidence to demonstrate that passing out or fainting spells are a symptom of headaches.  Instead, there is evidence, such as referrals to treatment from a cardiologist and discussion of cardiac-related syncopal episodes, suggesting that these episodes are cardiac in nature.  Furthermore, the May 2015 examiner specifically found that based on the Veteran's medical records, his episodes of passing out were not neurologic in nature, i.e. not related to disabilities of the neurologic system, such as headaches.  The Board cannot consider these passing out episodes as prostrating attacks under Diagnostic Code 8100 when the evidence shows that they are not associated with the underlying service-connected headache disability.  As the evidence shows no prostrating attacks associated with headaches, a compensable rating is not appropriate prior to October 20, 2014.  See 38 C.F.R. § 4.124a, DC 8100.    

The Board considered all potential diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but, the evidence does not show symptoms that could be rated under additional codes.  38 C.F.R. § 4.124a.  The Board also finds that staged ratings other than the one assigned by the AOJ are not appropriate because the Veteran's headache symptoms were generally similar throughout the period on appeal.  See Hart, 21 Vet. App. at 509-10.


ORDER

A compensable rating for headaches prior to October 20, 2014, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


